Voto particular de conformidad emitido por el
Juez Asociado Señor Estrella Martínez,
al cual se unen la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Kolthoff Caraballo.
Estoy conforme y plenamente satisfecho con que este Tribunal haya descargado su responsabilidad al declarar "no ha lugar” sendas solicitudes del Estado Libre Asociado de Puerto Rico y del Sistema de Retiro para Maestros (Gobierno de Puerto Rico).
En una de esas solicitudes, la Procuradora General del Estado Libre Asociado de Puerto Rico y la representación *472legal del Sistema de Retiro para Maestros señalan que “[d]e ninguna manera minimizamos la importancia de las labores de la clase magisterial y tampoco ignoramos sus aportaciones a nuestra sociedad. Por el contrario, aplaudi-mos su gesta diaria y reconocemos su gran valor para el desarrollo integral de nuestro pueblo”. Urgente solicitud para desglosar la nueva causa de acción del alegato de la Asociación de Maestros de Puerto Rico, pág. 8.
Precisamente por eso estoy conforme también con cele-brar una vista en este caso para que esas palabras, el de-recho y la acción estén entrelazados y sujeten firmemente los fundamentos que eventualmente adopte este Tribunal.
Para que ello ocurra, no podemos pretender obviar el tracto de los eventos gubernamentales que enmarcan esta controversia. Es por esto que no puedo avalar la pretensión del Gobierno de Puerto Rico de que resolvamos esta contro-versia, sin tomar en consideración las propuestas conteni-das en el Informe del Comité de Diálogo. Obviar las pala-bras y las acciones acontecidas en el referido comité, las cuales desembocaron en el Informe Final rendido, presen-tado ante las Cámaras Legislativas y otras entidades pú-blicas, constituiría claudicar a mi deber de tomar conoci-miento de la información preparada por funcionarios públicos que responden al Pueblo de Puerto Rico, máxime cuando nuestro ordenamiento lo permite hasta en etapa apelativa.

Resulta un contrasentido que el Gobierno de Puerto Rico solicite a la Rama Judicial que tome conocimiento de docu-mentos emitidos por casas acreditadoras, pero objete que tomemos conocimiento de las acciones gubernamentales de sus propios representantes ante el Comité de Diálogo.

La celebración de una vista y la consideración de las realidades mencionadas abonarán a que las palabras, el diálogo previo y las acciones se entrelacen para que aflore la verdad y la razonabilidad, y no paraconvertirse en una soga que estrangule nuestra Constitución.